DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4, 6, 7, 14, 15, 17, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paine (US 8,651,064 B2) (hereinafter “Paine”). The specification and drawings of Paine show all of the elements recited in claims 1, 2, 4, 6, 7, 14, 15, 17, 19, 21, and 22 of this application.
Regarding claim 1, Paine shows a first boiler (10); at least one secondary boiler (15) in operative connection with said first boiler (via unnumbered data line at the bottom of Fig. 3) and having a plurality of internal sub boilers (46 and 52 in Fig. 1); a boiler control (30 and 18) connected to one of said first or secondary boilers (first boiler 10, Figs 2, 3, and 10); and an external control connected to said first boiler (building automation system 200 or computer 204, Fig. 3); wherein said external control controls a boiler parameter of said first boiler (col. 7 lines 49 – 60), and enables said first boiler  to control a boiler parameter of said at least one secondary boiler (via the first interface control system 30 and first boiler control unit 18), and said plurality of internal sub boilers of said at least one secondary boiler (col. 9 lines 6 – 18, and step 240 in Fig. 8).
Regarding claim 2, Paine further shows said first boiler (10) has a plurality of internal sub boilers (14, 20); and said boiler control (30, 18) enables said first boiler to control a boiler parameter of said plurality of internal sub boilers of said first boiler (first and second boiler units, step 240, Fig. 8).
Regarding claim 4, Paine further shows said external control is one of a thermostat and a building management system (building management system 200, Fig. 5, col. 7 lines 51 – 52).
Regarding claim 6, Paine further shows said boiler parameter includes a temperature set point, a firing rate or a firing sequence of said first boiler and said at least one secondary boiler (temperature set point, col. 5 lines 19 – 23, or firing sequence according to the flow chart of Fig. 11).
Regarding claim 7, Paine further shows said boiler parameter includes a temperature set point, a firing rate or a firing sequence of said sub boilers of said at least one secondary boiler (temperature set point, col. 5 lines 19 – 23, or firing sequence according to the flow chart of Fig. 11).
Regarding claim 14, Paine shows connecting a first boiler (10) to at least one secondary boiler (15, via unnumbered data line at the bottom of Fig. 3), the secondary boiler including a plurality of sub boilers (46 and 52 in Fig. 1); connecting the first boiler (10) to an external control (200 or 204 via link 202 to computer 204 and unnumbered link to BAS 200 in Fig. 3); and with said external boiler control connected to said first boiler, controlling a boiler parameter of said first boiler (col. 7 lines 49 – 60), further enabling said first boiler to control said at least one secondary boiler (via the first interface control system 30 and first boiler control unit 18), and said plurality of sub boilers of said at least one secondary boiler (including sub boilers, col. 9 lines 12 – 16, and step 240 in Fig. 8).
Regarding claim 15, Paine further shows said first boiler (10) has a plurality of nested sub boilers (14, 20, Fig. 1); and with said boiler control (30, 18), controlling a boiler parameter of said plurality of nested sub boilers of said first boiler (first and second boiler units, step 240, Fig. 8).
Regarding claim 17, Paine further shows said external control is one of a thermostat and a building management system (building management system 200, Fig. 5, col. 7 lines 51 – 52).
Regarding claim 19, Paine further shows said boiler parameter includes a temperature set point, a firing rate or a firing sequence of said first boiler, said at least one secondary boiler and said plurality of sub boilers (temperature set point, col. 5 lines 19 – 23, or firing sequence according to the flow chart of Fig. 11).
Regarding claim 21, Paine shows a first boiler (10); at least one secondary boiler (15) in operative connection with said first boiler and (via unnumbered data line at the bottom of Fig. 3) having a plurality of internal sub boilers (46 and 52 in Fig. 1); an external boiler control connected to said first boiler (building automation system 200 or computer 204, Fig. 3); and wherein said external boiler control enables said first boiler to control a boiler parameter of said first boiler (col. 7 lines 49 – 60), said at least one secondary boiler (15), and said plurality of internal sub boilers of said at least one secondary boiler (46 and 52, Fig. 1) according to a predetermined priority hierarchy for controlling said first boiler, said at least one secondary boiler and said plurality of internal sub boilers of said at least one secondary boiler (cascade control of first through fourth boiler units making up the first and second boiler, Fig. 11), wherein the predetermined priority hierarchy for controlling said first boiler, said at least one secondary boiler, and said plurality of internal sub boilers of said at least one secondary boiler is based on operational status and specifications associated with each of said boilers (ignition status and blower speed range, col. 10 lines 42 – 52 and col. 11 lines 26 – 33, which is also a functional limitation that Paine can perform).
Regarding claim 22, Paine shows a first boiler (10); at least one secondary boiler (15, Fig. 1) in operative connection with said first boiler (via unnumbered “private communication bus” in annotated Fig. 3 below, the capitalized annotations denoting claim limitations) and having a plurality of internal sub boilers (46 and 52 in Fig. 1, controlled by sub boiler control units 50 and 56 respectively in annotated Fig. 3); a boiler control (30 and 18) with a private communications bus connected to one of said first or secondary boilers (annotated Fig. 3, below); and an external control connected to said first boiler (building automation system 200 or computer 204, Fig. 3); wherein said external control controls a boiler parameter of said first boiler (col. 7 lines 49 – 60), and enables via said private communications bus, said first boiler to control a boiler parameter of said at least one secondary boiler (via the first interface control system 30 and first boiler control unit 18), and said plurality of internal sub boilers of said at least one secondary boiler (col. 9 lines 6 – 18, and step 240 in Fig. 8).

    PNG
    media_image1.png
    613
    1040
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Paine as applied to claims 1 and 14 respectively above, and further in view of Christiansen (US 5,172,654) (hereinafter “Christiansen”). Paine and Christiansen are in the Applicant’s field of endeavor, a networked boiler system. These two references, when considered together, teach all of the elements recited in claims 3 and 16 of this application.
Regarding claim 3, Paine as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses at least one external, base load boiler in operative connection with one of said first boiler or the at least one secondary boiler; wherein said boiler control enables said first boiler to control a boiler parameter of said at least one external, base load boiler. Paine does not explicitly contain this additional limitation.
Christiansen teaches at least one external, base load boiler (Boiler B reaches a preset high point called Advance Base Load, col. 5 lines 42 – 46, which corresponds to external Boiler 1 or N in Fig. 1) in operative connection with one of said first boiler or the at least one secondary boiler (corresponding to Boiler A in col. 5 lines 42 – 46, which can be a different boiler than the base load boiler since multiple Boiler Ns in shown Fig. 1, the boilers being in operative connection via cables 32 and 40 in Fig. 1); wherein said boiler control (sequencer module 34) enables said first boiler (Boiler A) to control a 
Regarding claim 16, Paine as described above teaches all the elements of claim 14 upon which this claim depends. However, claim 16 of this application further discloses connecting at least one external, base load boiler with one of the first boiler and the secondary boiler; and with said boiler control, controlling a boiler parameter of said at least one external, base load boiler. Paine does not explicitly contain this additional limitation. 
Christiansen teaches connecting at least one external, base load boiler (Boiler B reaches a preset high point called Advance Base Load, col. 5 lines 42 – 46, which corresponds to external Boiler 1 or N in Fig. 1) with one of the first boiler and the .
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paine as applied to claims 1 and 17 above, and further in view of Fildes et al (US 2010/0280665 A1) (hereinafter “Fildes”). Fildes is reasonably pertinent to a problem faced by the inventor by teaching details of a boiler network and control system. These two references, when considered together, teach all of the elements recited in claims 5 and 18 of this application.
Regarding claim 5, Paine as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses said external control is connected to said first boiler through a wireless connection for providing remote control of said boiler parameters. Paine does not explicitly disclose this additional limitation.
Fildes teaches said external control (200, 202) is connected to said first boiler (300, Fig. 3) through a wireless connection for providing remote control of said boiler parameters (para. [0043], which is also a functional limitation that Paine modified by Fildes can perform). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Paine by adding the wireless communication as taught by Fildes in order to save the expense of running wires and conduit between a boiler and an operator control room.
Regarding claim 18, Paine as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 18 of this application further discloses said external control is connected to one of said first or secondary boilers through a wireless connection for providing remote control of said boiler parameters. Paine as modified by Inami does not explicitly disclose this additional limitation.
Fildes teaches said external control (200, 202) is connected to one of said first or secondary boilers (300, Fig. 3) through a wireless connection for providing remote control of said boiler parameters (para. [0043], which is also a functional limitation that Paine modified by Fildes can perform). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Paine by adding the wireless communication as taught by Fildes in order .
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paine as applied to claims 1 and 14 respectively above, and further in view of Farrell (US 8,910,880 B2) (hereinafter “Farrell”). Farrell is reasonably pertinent to a problem faced by the inventor by teaching details of a boiler having a plurality of internal sub boilers. These two references, when considered together, teach all of the elements recited in claims 8 and 20 of this application.
Regarding claim 8, Paine as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 8 of this application further discloses said boiler control is configured to control said sub boilers in a collective mode and an independent mode; wherein in said collective mode, said boiler control is configured to synchronize said sub boilers so that said sub boilers function as a whole; and wherein in said independent mode, said boiler control is configured to control said sub boilers according to a firing schedule and rotation to achieve maximum turndown, balanced runtime and maximum efficiency. Paine does not explicitly disclose this additional limitation. 
Farrell teaches said boiler control (200) is configured to control said sub boilers in a collective mode (burners 121 – 124 in Figs. 4 and 6) can be connected to a common gas manifold such that they all receive gas in unison) and an independent mode (one or more burners may have an independent gas supply such that no all the burners need to be in use simultaneously, col. 4 lines 41 – 48); wherein in said collective mode, said boiler control is configured to synchronize said sub boilers so that said sub boilers 
Regarding claim 20, Paine as described above teaches all the elements of claim 14 upon which this claim depends. However, claim 20 of this application further discloses with said boiler control, controlling said sub boilers in a collective mode and an independent mode; wherein in said collective mode, said boiler control is configured to synchronize said sub boilers so that said sub boilers function as a whole; and wherein in said independent mode, said boiler control is configured to control said sub boilers according to a firing schedule and rotation to achieve maximum turndown, balanced runtime and maximum efficiency. Paine does not explicitly disclose this additional limitation. 
Farrell teaches with said boiler control, controlling said sub boilers in a collective mode (burners 121 – 124 can be connected to a common gas manifold such that they .
Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paine in view of Cohen et al (US 7,735,459 B2) (hereinafter “Cohen”). Cohen is also in the applicant’s field of endeavor, a networked boiler system. These two references, when considered together, teach all of the elements recited in claims 9, 11, and 12 of this application.
Regarding claim 9, Paine discloses a connector (40 or 42) for operatively connecting a first boiler (10) to said an external boiler control (BAS 200 or computer 204, Fig. 3); and wherein said external boiler control allows said first boiler to control a boiler parameter of said first boiler (col. 7 lines 49 – 60), wherein said first boiler is 
Cohen teaches a control algorithm residing in software in said external boiler control (boiler control 22, col. 4 lines 5 – 7, the boiler control construed as corresponding to Paine’s computer 204). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Paine by adding that Paine’s external control computer has a control algorithm residing in software in the computer in order to make clear how the computer is operating and to perform the necessary functions of the networked boiler control system since the Paine reference is silent regarding a control algorithm and software. 
Regarding claim 11, Paine further discloses said boiler parameter includes a temperature set point, a firing rate or a firing sequence of said first boiler and said at least one secondary boiler (temperature set point, col. 5 lines 19 – 23, or firing sequence according to the flow chart of Fig. 11).
Regarding claim 12, Paine further discloses said boiler parameter includes a temperature set point, a firing rate or a firing sequence of said sub boilers of said at least one secondary boiler (temperature set point, col. 5 lines 19 – 23, or firing sequence according to the flow chart of Fig. 11).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paine as modified by Cohen as applied to claim 9 above, and further in view of Christiansen. .
Christiansen teaches said control algorithm (col. 5 lines 23 – 26) allows said first boiler (Boiler A, col. 5 lines 31 – 32, which corresponds to Boiler N or 1 in Fig. 1) to control a boiler control parameter of at least one external, base load boiler (Boiler B reaches a preset high point called Advance Base Load, col. 5 lines 42 – 46, which corresponds to external Boiler 1 or N in Fig. 1, Boiler B, firing rate, col. 3 lines 29 – 37, Fig. 3 Step 88 showing “Is Boiler B firing rate above advance base load?”, if Yes, Step 86 “Increase Boiler A firing rate 5%”) in operative connection with one of said first boiler and the at least one secondary boiler (the boilers being in operative connection via cables 32 and 40 in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Paine by adding the external, base load boiler as taught by Christiansen as a combination of prior art elements according to known methods to yield predictable results. MPEP 2143, A. Paine, Cohen, and Christiansen included each element claimed with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paine as modified by Cohen as applied to claim 9 above, and further in view of Farrell. These three references, when considered together, teach all of the elements recited in claim 13 of this application. Paine as modified by Cohen as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 13 of this application further discloses said boiler control is configured to control said sub boilers in a collective mode and an independent mode; wherein in said collective mode, said boiler control is configured to synchronize said sub boilers so that said sub boilers function as a whole; and wherein in said independent mode, said boiler control is configured to control said sub boilers according to a firing schedule and rotation to achieve maximum turndown, balanced runtime and maximum efficiency. Paine as modified by Cohen does not explicitly contain this additional limitation. 
Farrell teaches said boiler control (200) is configured to control said sub boilers in a collective mode (burners 121 – 124 can be connected to a common gas manifold such that they all receive gas in unison) and an independent mode (one or more burners may have an independent gas supply such that no all the burners need to be in use simultaneously, col. 4 lines 41 – 48); wherein in said collective mode, said boiler control is configured to synchronize said sub boilers so that said sub boilers function as a whole (col. 4 lines 41 – 42); and wherein in said independent mode, said boiler control .

Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive. 
Applicant states on page 8 of the Remarks that claims 1 – 31 were amended and claims 32 and 33 were added. However, the claims filed 11/15/21 contain claims 1 – 21 which are not amended, and claim 22 is new. The Office construes this as Applicant’s inadvertent confusion with another application in this part of the Remarks, and has examined the claims as presented on 11/15/21.
Related to independent claims 1, 14, and 21, Applicant argues on pages 8 – 9 of the Remarks that the Paine reference shows only two levels of control and does not show a third level of network topology or hardware to control it. Therefore, Applicant concept, in particular three levels of control. The claims do not explicitly recite a “third level of network topology.” The rejection is based on the actual claim language, and not a control concept, and therefore the Office maintains its rejection in view of Paine since Paine meets the limitations of the explicit claim language.
In response to Applicant's argument on page 9 of the Remarks regarding independent claim 9 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning for modifying Paine by the Cohen reference, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On page 10 of the Remarks, Applicant argues that Paine and Cohen explicitly teach away from the control and hardware-enabled network topology as taught by the Applicant. The Office disagrees because neither reference criticizes, discredits, or otherwise discourages the solution claimed. MPEP 2145, X, D, 1. 
Then on page 10, Applicant argues that the references do not combine to show an external controller interfacing with a boiler controller that is then capable of controlling boilers with sub boilers. Applicant’s argument is a conclusion not supported details that distinctly and specifically point out the supposed errors in the examiner’s See 37 CFR 1.111(b), second sentence. Although the Office has carefully considered each of Applicant’s arguments, they are not sufficient to overcome the prima facie case of obviousness made in the rejection of independent claim 9. 
As to the dependent claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.
Finally, Applicant argues on page 10 that newly added independent claim 22 is allowable because it added the element of a private communications bus. In response, the Office points to paragraph 16 above showing how the Paine reference anticipates this claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILLIP DECKER/Examiner, Art Unit 3762                                       

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762